On Rehearing.
BAKER, J.
These two suits were consolidated, as they . involve the same issues and the same parties. In the suit No. 23749, a rehearing was granted. Eor the reasons assigned therein on the original hearing, the judgment heretofore handed down, and from which a rehearing was granted, will be reinstated. And for the same reasons a judgment rejecting plaintiff’s demand will be rendered in the suit No. 24453.
It is therefore ordered, adjudged, and decreed that in suit No. 23749, J. Rogers Jef*383ferson v. Julius Gamm et al., the judgment appealed from be affirmed at the cost of plaintiff, and that in suit No. 24453, J. Rogers Jefferson v. J. K. Herold et al., the judgment appealed from be set aside, and plaintiff’s demands dismissed at his cost.